Citation Nr: 1814231	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right hip osteoid osteoma, claimed as bone disease, to include as due to ionizing radiation exposure.

2.  Entitlement to a disability rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1973.  He also served on active duty from June 1973 to February 1976, but having received an other than honorable discharge from this period of service, he is barred from receiving VA benefits based on such service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, continued a 10 percent disability rating for asbestosis.  The Veteran filed a timely notice of disagreement in February 2008.

This matter also comes before the Board on appeal from a February 2013 rating decision of the Houston RO, which, in part, denied service connection for bone disease.  The Veteran filed a timely notice of disagreement in March 2013.

In October 2015 and June 2017, the Board remanded the case so that the Veteran could be afforded a hearing before a Veteran's Law Judge. 

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

During the hearing, the Veteran brought up the issue of entitlement to service connection for an eye disability secondary to asbestos exposure.  The Board denied this claim in a July 2005 decision, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While the claim was pending before the Court, it came before the Board again, and in an October 2015 decision, the Board dismissed the claim.  The Veteran appealed the October 2015 decision to the Court, which dismissed the appeal, noting that the eye claim was pending before it.  In May 2016, the Veteran, representing himself, wrote to the Court.  It appears that the Court interpreted this correspondence as a motion to dismiss his appeal of the eye disability claim, and granted the motion.  See Roberts v. McDonald, No. 15-2714 (Ct. Vet. App. June 2, 2016) (order dismissing appeal).  As there is no claim for an eye disability pending before the Board, the Board does not have jurisdiction over it at this time.  The Board notes that the Veteran may file a petition to reopen his claim of service connection for an eye disability secondary to asbestos exposure, if he wishes to do so. 

In February 2016, the Veteran filed an informal claim for a respiratory condition secondary to asbestos exposure.  The RO acknowledged this claim in a March 2016 letter to the Veteran and requested that he fill out a formal application.  The Veteran did not respond.  During his December 2017 Board hearing, the Veteran again raised the issue.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

In a January 2018 rating decision, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder.  The Board notes that if the Veteran wishes to file a notice of disagreement with the January 2018 rating decision, he has until January 2019 to do so.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not considered a radiation-exposed veteran.

2.  The evidence does not show that the Veteran's right hip osteoid osteoma originated in service or was otherwise etiologically related to any incident in service, to include exposure to ionizing radiation. 


CONCLUSION OF LAW

The criteria for service connection for right hip osteoid osteoma, claimed as bone disease, have not been met.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1131 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in September 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  

The Veteran has not been afforded a VA medical examination with respect to his claim of service connection for a bone disease.  However, the Board finds that a VA examination is not necessary in order to decide the issues on appeal.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Board finds that the evidence of record does not support, even potentially, that the Veteran's bone disease is due to his active service on a direct, presumptive or secondary basis; accordingly, a VA examination or medical opinions is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, there are 15 types of cancer that are presumptively service-connected.  38 U.S.C. § 1112(c); 38 C.F.R. § 3.309(d). Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic diseases" that will be service-connected, provided that certain conditions specified in that regulation are met. 

Other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found 5 years or more after service in an ionizing radiation exposed veteran, may be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. 

"Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the veteran's presence at certain specified additional locations.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx)cancer of the lung; and (xxi) cancer of the ovary.  38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to ionizing radiation exposure.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

The Veteran contends that service connection is warranted for a bone disease secondary to ionizing radiation exposure.  Specifically, the Veteran contends that he was in close proximity to nuclear testing conducted at Indian Springs and that he was issued radiation badges but never saw the results of those measurements.  See December 2017 hearing transcript. 

A December 1999 bone scan revealed moderately increased focus of tracer uptake in the right femoral neck and the Veteran was subsequently diagnosed with right hip osteoid osteoma.  See September 2001 VA treatment records.

The Veteran's June 1965 entrance examination reflect that the Veteran denied having a bone, joint, or other deformity and upon objective examination, his musculoskeletal system was found normal.  October 1970, January 1973, December 1973, and August 1975 examinations also reflect that the Veteran's musculoskeletal system was found normal upon objective examination.  Although the Veteran's records contain complaints of back strain and/or pain, the records are otherwise silent for complaints of or treatment for a bone disease. 

The Veteran's military records reflect that his military occupational specialty was that of a fabric and rubber products repairman.  A September 2012 radiation risk activity information sheet reflects that the Veteran reported that in 1967 to 1968, he would transport airmen to the range where he remained for eight hours a day.  The Veteran's military records reflect that he was stationed at Nellis Air Force Base (AFB) August 1965 to October 1968.  However, these records do not reflect that the Veteran was ever exposed to ionizing radiation in the performance of his duties or that the Veteran was issued dosimetry badges.  Furthermore, the earliest the Veteran was stationed at Nellis AFB was 1966, and the Veteran states that he did not go out to the ranges until 1967 to 1968, which is years after any radiation operations conducted by the United States.  See 38 C.F.R. § 3.309(d)(3)(ii).  The evidence does not show, and the Veteran has not asserted, that he participated in a radiation-risk activity as defined by the regulations.  Therefore, the Board finds that he is not a radiation-exposed veteran and the presumptive provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) are not applicable in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

Second, radiogenic diseases will be service connected provided certain processing conditions are met.  38 C.F.R. §§ 3.303(d), 3.311.  Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.311(b).  

The term radiogenic disease means a disease that may be induced by ionizing radiation.  38 C.F.R. §§ 3.311(b).  However, non-cancerous bone tumors are not considered a radiogenic disease.  Given that the Veteran is not considered a radiation-exposed veteran and that his bone disease is not a radiogenic disease, the Board finds that service connection for the Veteran's right hip osteoid-osteoma is not warranted with application of the provisions of 38 C.F.R. § 3.311.  See Ramey v. Brown, 120 F.3d 1239, 1245 (Fed. Cir. 1997).

Lastly, the Board finds that service connection on a direct basis is not warranted.  The evidence of record does not support a nexus or connection between the Veteran's right hip osteoid-osteoma and active duty service.  The Veteran contends that his bone disease was incurred in or caused by ionizing radiation exposure during military service.  However, the Board has found that the record of evidence does not reflect that the Veteran was exposed to ionizing radiation during service.  To the extent the Veteran himself has opined that his bone disease began in service or was caused by ionizing radiation exposure, the Board finds that opinion on the etiology of bone disease is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not indicate that the Veteran has had any specialized education, training, or experience in determining the extent of radiation exposure or etiology of bone diseases.  Thus, the Board finds that the Veteran's assertions are not competent evidence of a nexus between in-service radiation exposure and his right hip osteoid osteoma.  See King v. Shineski, 700 F.3d 1339, 1344 (Fed. Cir. 2012).

Accordingly, direct service connection is not warranted as the most probative evidence does not show that the Veteran's bone disease is related to his active service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for right hip osteoid osteoma, the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for right hip osteoid osteoma, claimed as bone disease, to include as due to ionizing radiation exposure, is denied. 


REMAND

The Veteran contends that a higher rating is warranted for his service-connected asbestosis.  Specifically, he contends that his symptoms have worsened since his last pulmonary function test and VA examination.  See December 2017 hearing transcript. 

The Veteran was most recently afforded a VA examination in August 2014. He last underwent a pulmonary function test in 2007.  

In light of the more than three years since the last VA examination, and more than ten years since the last pulmonary function test, and the Veteran's testimony that his disability has worsened, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected asbestosis. 

Prior to obtaining a new VA examination, any outstanding, pertinent VA treatment records and private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in September 2012. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since September 2012 and any private treatment records identified by the Veteran.  

2.  Then, schedule the Veteran for a VA examination to assess the current severity of the Veteran's asbestosis.  The examiner must conduct any testing deemed necessary, including pulmonary function testing, and provide all findings.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


